GUNTHER, Chief Judge.
Appellant seeks reversal of her criminal conviction because the trial court denied her attorney’s motion to withdraw. The assistant public defender asked the court to review the fact that the public defender had previously defended three of the state’s witnesses in the present case, and to determine whether there was a conflict of interest. It is for counsel to determine and state that she has a conflict of interest. See Guzman v. State, 644 So.2d 996 (Fla.1994); § 27.53(3), Fla.Stat. (1993). The court is in no position to do so, as the confidentialities existing between counsel and her former clients are not known to the court.
Here counsel's motion did not state categorically that there were hostile and irreconcilable conflicts between the interests of appellant and the three witnesses the public defender had represented. We find no error on the part of the trial court in denying counsel’s motion to withdraw.
We also find no merit in other issues raised on appeal.
AFFIRMED.
WARNER and FARMER, JJ., concur.